 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6364 
 
AN ACT 
To establish a commission to ensure a suitable observance of the centennial of World War I, to provide for the designation of memorials to the service of members of the United States Armed Forces in World War I, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the World War I Centennial Commission Act.
(b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Findings.
Sec. 3. Definitions.
Sec. 4. Establishment of World War I Centennial Commission.
Sec. 5. Duties of Centennial Commission.
Sec. 6. Powers of Centennial Commission.
Sec. 7. Centennial Commission personnel matters.
Sec. 8. Termination of Centennial Commission.
Sec. 9. Prohibition on obligation of Federal funds.
2.FindingsCongress makes the following findings:
(1)From 2014 through 2018, the United States and nations around the world will mark the centennial of World War I, including the entry of the United States into the war in April 1917.
(2)America’s support of Great Britain, France, Belgium, and its other allies in World War I marked the first time in United States history that American soldiers went abroad in defense of liberty against foreign aggression, and it marked the true beginning of the American century.
(3)Although World War I was at the time called the war to end all wars, in fact the United States would commit its troops to the defense of foreign lands 3 more times in the 20th century.
(4)More than 4,000,000 men and women from the United States served in uniform during World War I, among them 2 future presidents, Harry S. Truman and Dwight D. Eisenhower. Two million individuals from the United States served overseas during World War I, including 200,000 naval personnel who served on the seas. The United States suffered 375,000 casualties during World War I, including 116,516 deaths.
(5)The events of 1914 through 1918 shaped the world, the United States, and the lives of millions of people.
(6)The centennial of World War I offers an opportunity for people in the United States to learn about and commemorate the sacrifices of their predecessors.
(7)Commemorative programs, activities, and sites allow people in the United States to learn about the history of World War I, the United States involvement in that war, and the war’s effects on the remainder of the 20th century, and to commemorate and honor the participation of the United States and its citizens in the war effort.
3.DefinitionsIn this Act—
(1)America’s national world war I museumThe term America’s National World War I Museum means the Liberty Memorial Museum in Kansas City, Missouri, as recognized by Congress in section 1031(b) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2045).
(2)Centennial commissionThe term Centennial Commission means the World War I Centennial Commission established by section 4(a).
(3)Veterans service organizationThe term veterans service organization means any organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code.
4.Establishment of World War I Centennial Commission
(a)EstablishmentThere is established a commission to be known as the World War I Centennial Commission.
(b)Membership
(1)CompositionThe Centennial Commission shall be composed of 12 members as follows:
(A)Two members who shall be appointed by the Speaker of the House of Representatives.
(B)One member who shall be appointed by the minority leader of the House of Representatives.
(C)Two members who shall be appointed by the majority leader of the Senate.
(D)One member who shall be appointed by the minority leader of the Senate.
(E)Three members who shall be appointed by the President from among persons who are broadly representative of the people of the United States (including members of the Armed Forces, veterans, and representatives of veterans service organizations).
(F)One member who shall be appointed by the executive director of the Veterans of Foreign Wars of the United States.
(G)One member who shall be appointed by the executive director of the American Legion.
(H)One member who shall be appointed by the president of the Liberty Memorial Association.
(2)Time for appointmentThe members of the Centennial Commission shall be appointed not later than 60 days after the date of the enactment of this Act.
(3)Period of appointmentEach member shall be appointed for the life of the Centennial Commission.
(4)VacanciesA vacancy in the Centennial Commission shall be filled in the manner in which the original appointment was made.
(c)Meetings
(1)Initial meeting
(A)In generalNot later than 30 days after the date on which all members of the Centennial Commission have been appointed, the Centennial Commission shall hold its first meeting.
(B)LocationThe location for the meeting held under subparagraph (A) shall be the America’s National World War I Museum.
(2)Subsequent meetings
(A)In generalThe Centennial Commission shall meet at the call of the Chair.
(B)FrequencyThe Chair shall call a meeting of the members of the Centennial Commission not less frequently than once each year.
(C)LocationNot less frequently than once each year, the Centennial Commission shall meet at the America’s National World War I Museum.
(3)QuorumSeven members of the Centennial Commission shall constitute a quorum, but a lesser number may hold hearings.
(d)Chair and vice chairThe Centennial Commission shall select a Chair and Vice Chair from among its members.
5.Duties of Centennial Commission
(a)In generalThe duties of the Centennial Commission are as follows:
(1)To plan, develop, and execute programs, projects, and activities to commemorate the centennial of World War I.
(2)To encourage private organizations and State and local governments to organize and participate in activities commemorating the centennial of World War I.
(3)To facilitate and coordinate activities throughout the United States relating to the centennial of World War I.
(4)To serve as a clearinghouse for the collection and dissemination of information about events and plans for the centennial of World War I.
(5)To develop recommendations for Congress and the President for commemorating the centennial of World War I.
(b)Reports
(1)Periodic reportNot later than the last day of the 6-month period beginning on the date of the enactment of this Act, and not later than the last day of each 3-month period thereafter, the Centennial Commission shall submit to Congress and the President a report on the activities and plans of the Centennial Commission.
(2)RecommendationsNot later than 2 years after the date of the enactment of this Act, the Centennial Commission shall submit to Congress and the President a report containing specific recommendations for commemorating the centennial of World War I and coordinating related activities.
6.Powers of Centennial Commission
(a)HearingsThe Centennial Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Centennial Commission considers appropriate to carry out its duties under this Act.
(b)Powers of member and agentsIf authorized by the Centennial Commission, any member or agent of the Centennial Commission may take any action which the Centennial Commission is authorized to take under this Act.
(c)Information from federal agenciesThe Centennial Commission shall secure directly from any Federal department or agency such information as the Centennial Commission considers necessary to carry out the provisions of this Act. Upon the request of the Chair of the Centennial Commission, the head of such department or agency shall furnish such information to the Centennial Commission.
(d)Administrative support servicesUpon the request of the Centennial Commission, the Administrator of the General Services Administration shall provide to the Centennial Commission, on a reimbursable basis, the administrative support services necessary for the Centennial Commission to carry out its responsibilities under this Act.
(e)Contract authority
(1)In generalExcept as provided in paragraph (2), the Centennial Commission is authorized—
(A)to procure supplies, services, and property; and
(B)to make or enter into contracts, leases, or other legal agreements.
(2)LimitationThe Centennial Commission may not enter into any contract, lease, or other legal agreement that extends beyond the date of the termination of the Centennial Commission under section 8(a).
(f)Postal servicesThe Centennial Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
(g)Gifts, bequests, and devisesThe Centennial Commission shall accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of covering the costs incurred by the Centennial Commission to carry out its duties under this Act.
7.Centennial Commission personnel matters
(a)Compensation of membersMembers of the Centennial Commission shall serve without compensation for such service.
(b)Travel expensesEach member of the Centennial Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in accordance with the applicable provisions of title 5, United States Code.
(c)Staff
(1)In generalThe Chair of the Centennial Commission shall, in consultation with the members of the Centennial Commission, appoint an executive director and such other additional personnel as may be necessary to enable the Centennial Commission to perform its duties.
(2)Compensation
(A)In generalSubject to subparagraph (B), the Chair of the Centennial Commission may fix the compensation of the executive director and any other personnel appointed under paragraph (1).
(B)LimitationThe Chair of the Centennial Commission may not fix the compensation of the executive director or other personnel appointed under paragraph (1) at a rate that exceeds the rate of payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
(C)Work locationIf the city government for Kansas City, Missouri, and the Liberty Memorial Association make space available in the building in which the America’s National World War I Museum is located, the executive director of the Centennial Commission and other personnel appointed under paragraph (1) shall work in such building to the extent practical.
(d)Detail of government employeesUpon request of the Centennial Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any employee of that department or agency to the Centennial Commission to assist it in carrying out its duties under this Act.
(e)Procurement of temporary and intermittent servicesThe Chair of the Centennial Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.
(f)Source of fundsGifts, bequests, and devises of services or property, both real and personal, received by the Centennial Commission under section 6(g) shall be the only source of funds to cover the costs incurred by the Centennial Commission under this section.
8.Termination of Centennial Commission
(a)In generalThe Centennial Commission shall terminate on the earlier of—
(1)the date that is 30 days after the date the completion of the activities under this Act honoring the centennial observation of World War I; or
(2)July 28, 2019.
(b)Application of federal advisory committee act
(1)In generalExcept as provided in paragraph (2), the provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the activities of the Centennial Commission under this Act.
(2)ExceptionSection 14(a)(2) of such Act shall not apply to the Centennial Commission.
9.Prohibition on obligation of Federal fundsNo Federal funds may be obligated to carry out this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
